DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant filed a communication, dated 12/09/2022, in which claims 1, 7, 9-12, 15, 17-18, and 21-22 have been amended. Thus, claims 1-5, 7-15, and 17-22 are pending in the application.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/09/2022 has been entered.
Claim Objections
Claim 22 is objected to because of the following informality: The claim, claim 22, reads "further comprising the machine learning model analyzing at least one photographic image in determining whether a one of the identified entities is a potential target. processing;", instead of  “further comprising the machine learning model analyzing at least one photographic image in determining whether a one of the identified entities is a potential target. analyzing at least one photographic image in determining whether a one of the identified entities is a potential target." Appropriate correction is required
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 7-15, and 17-22 are  rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of preventing users from making unauthorized user profile updates that match potential targets without significantly more.
Examiner has identified claim 1 as the claim that represents the claimed invention presented in independent claims 1 and 15. 
Claim 1 is directed to a method, which is one of the statutory categories of invention (Step 1: YES).
Claim 1 is directed to method, which recites a series of steps, e.g., scanning, by an Internet bot, a set of Internet web sites that includes news sites; using natural language processing (NLP) techniques to identify entities included in one or more files of the set of Internet web sites; determining, using a machine-learning model, a set of the identified entities that are classified as potential targets for impersonation using a transaction service; storing identity information for the set of identified entities in a database of the transaction service; receiving, at a computer system associated with the transaction service, a request to change user profile information associated with a user account of the transaction service; responsive to receiving the request, accessing, by the computer system, the database; and responsive to determining the request matches identity information corresponding to one of the potential targets in the database, placing, by the computer system, one or more restrictions on the request being able to complete in order to reduce a possibility of unintended subsequent transactions being conducted with the user account using the transaction service. These limitations describe the abstract idea of preventing users from making unauthorized user profile updates that match potential targets (with the exception of the italicized terms above), which correspond to Certain Methods of Organizing Human Activity (fundamental economic principles and practices). The computer device limitations, e.g., a computer system, internet web sites, internet bot, natural language processing, machine-learning model, and database do not necessarily restrict the claim from reciting an abstract idea. Thus, claim 1 is directed to an abstract idea (Step 2A-Prong 1: YES).
This judicial exception is not integrated into a practical application because the additional limitations of a computer system, internet web sites, internet bot, natural language processing, machine-learning model, and database are no more than simply applying the abstract idea using generic computer elements. The additional elements listed above are all recited at a high level of generality and under their broadest reasonable interpretation comprises a generic computing arrangement. The presence of a generic computer arrangement is nothing more than to implement the claimed invention (MPEP 2106.05(f)). Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application.  Thus, claim 1 is directed to an abstract idea (Step 2A-Prong 2: NO).
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of a computer system, internet web sites, internet bot, natural language processing, machine-learning model, and database are recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements. The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment (Step 2B: NO).  Thus, claim 1 is not patent eligible.
Similar arguments can be extended to the other independent claim, claim 15; and hence claim 15 is rejected on similar grounds as claim 1.
Claim 11 is directed to a non-transitory machine-readable medium, which is one of the statutory categories of invention (Step 1: YES).
Claim 11 is directed to a non-transitory machine-readable medium having instructions stored thereon, the instructions executable to perform a series of steps, e.g., analyzing, by a computer system, Internet locations to determine a set of content associated with potential payment transactions, wherein the analyzing comprises an Internet bot scanning the Internet locations, including news sites, to identify, using natural language processing (NLP) techniques and at least one machine-learning model, identity information included in one or more files of the Internet locations that is indicative of entities that are potential targets for impersonation via a transaction service; extracting, by the computer system, the identity information; and storing, by the computer system in a potential target database of the transaction service, identity information for one or more identified entities that are classified as potential targets; wherein the transaction service is configured to prevent users from making unauthorized user profile updates that match potential targets stored in the potential target database in order to reduce a possibility of unintended subsequent transactions being conducted with the user account using the transaction service. These limitations describe the abstract idea of preventing users from making unauthorized user profile updates that match potential targets (with the exception of the italicized terms above), which correspond to Certain Methods of Organizing Human Activity (fundamental economic principles and practices). The computer device limitations, e.g., a computer system, internet bot, natural language processing, machine learning model, and potential target database do not necessarily restrict the claim from reciting an abstract idea. Thus, claim 11 is directed to an abstract idea (Step 2A-Prong 1: YES).
This judicial exception is not integrated into a practical application because the additional limitations of a computer system, internet bot, natural language processing, machine learning model, and potential target database are no more than simply applying the abstract idea using generic computer elements. The additional elements listed above are all recited at a high level of generality and under their broadest reasonable interpretation comprises a generic computing arrangement. The presence of a generic computer arrangement is nothing more than to implement the claimed invention (MPEP 2106.05(f)). Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application.  Thus, claim 11 is directed to an abstract idea (Step 2A-Prong 2: NO).
Claim 11 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of a computer system, internet bot, natural language processing, machine learning model, and potential target database are recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements. The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment (Step 2B: NO).  Thus, claim 11 is not patent eligible.
Regarding dependent claims 2-5, 7-10, 12-14, and 17-22:
Dependent claims 2-5, 7-10, 12-14, and 17-22 are directed to a method, non-transitory machine-readable medium, and system, respectively, which recite the steps of: wherein the transaction service is a payment service, and wherein the placing one or more restrictions includes denying the request such that solicitation of payments via the payment service cannot be made from the user account using the profile information; wherein the placing one or more restrictions includes requiring additional information be supplied from a user to verify the request before updating the user profile information; wherein the user account is a new user account of the transaction service, and wherein the request to change user profile information is a request to establish the new user account with the transaction service; wherein the user account is an existing user account of the transaction service, and wherein the request to change user profile information is a request to update profile information in the existing user account of the transaction service, and wherein determining that profile information in the request matches 31one of the potential targets in the database includes combining the profile information in the request with existing user account profile information and using the combined profile information to search the potential targets in the database; wherein the machine-learning model is trained to detect Internet documents that reference an individual or organization that is trending on social media; wherein determining that profile data in the request matches one of the potential targets in the database includes accessing transaction information associated with the user account; determining if a potential target as identified in the database is an account holder with the transaction service; responsive to determining that the potential target is an account holder, copying user profile information for the account holder into the database, wherein the user profile information is usable to determine whether the profile information in the request is a match with a user profile in the database;  scanning, using the Internet bot, one or more social media sites and one or more crowdfunding sites; comprising an analytics module of the Internet bot determining which portion of information obtained from a particular web site, if any, are relevant in determining whether a one of the identified entities is a potential target; and comprising the machine learning model analyzing at least one photographic image in determining whether a one of the identified entities is a potential target. 
These steps describe the abstract idea of preventing users from making unauthorized user profile updates that match potential targets (with the exception of the italicized terms above), which correspond to Certain Methods of Organizing Human Activity (fundamental economic principles and practices). Thus, claims 2-5, 7-10, 12-14, and 17-22 are directed to an abstract idea. The additional limitations of memory, one or more processors, potential target database, machine learning model, natural language processing, database, Internet bot, and user database are no more than simply applying the abstract idea using generic computer elements. Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application. Furthermore, the additional elements: memory, one or more processors, potential target database, machine learning model, natural language processing, database, Internet bot, analytics module of the Internet bot, and user database, do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment.
Dependent claims 2-5, 7-10, 12-14, and 17-22 have further defined the abstract idea that is present in their respective independent claims 1, 11, and 15; and thus correspond to Certain Methods of Organizing Human Activity, and hence are abstract in nature for the reason presented above.  The dependent claims 2-5, 7-10, 12-14, and 17-22 do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, claims 2-5, 7-10, 12-14, and 17-22 are directed to an abstract idea. Thus, claims 1-5, 7-15, and 17-22 are not patent-eligible.
Response to Arguments 
With respect to the 35 U.S.C. 112(b) rejection of claims 15-20, the rejection is withdrawn in view of Applicant’s arguments/remarks made in an amendment filed on 12/09/2022.
Applicant's arguments dated 12/09/2022 have been fully considered but they are not persuasive due to the following reasons: 
With respect to the rejection of claims 1-5, 7-15, and 17-22 under 35 U.S.C. 101, Applicant arguments are moot in view of the grounds of rejections presented above in this office action.
Applicant argues that “the problem solved by the present claims is similar to the problems of identity theft and phishing. The solutions to these problems have long been considered technical solutions, and thus fall outside of the scope of abstract ideas, much less "certain methods of organizing human activity" that the present claims are alleged to constitute. Furthermore, Applicant submits that the "idea of preventing users from making unauthorized user profile updates that match potential targets" is not an abstract idea under any of the enumerated groupings of abstract ideas as set forth in the 2019 Revised Guidance. Rather, the prevention of a particular user from impersonating another user falls outside the scope of "methods of organizing human activity….per the Step 2A, Prong One of the Mayo/Alice Test, the claims are not directed to an abstract idea and do not constitute a judicial exception. Accordingly, removal of the § 101 rejection is respectfully requested."  
Examiner respectfully disagrees. Examiner respectfully notes that under Step 2A, Prong 1, the claims recite an abstract idea of preventing users from making unauthorized user profile updates that match potential targets, which is a Certain Method of Organizing Human Activity (fundamental economic principles and practices). Thus, the claims recite an abstract idea. Additionally, Examiner respectfully notes that the claims are first analyzed in the absence of technology to determine if it recites an abstract idea. The additional limitations of technology are then considered to determine if it restricts the claim from reciting an abstract idea. In this case, it is determined that the additional limitations of technology do not necessarily restrict the claim from reciting an abstract idea. Furthermore, Examiner respectfully notes that the “using natural language processing (NLP) techniques to identify entities included in one or more files of the set of Internet web sites" and "determining, using a machine-learning model, a set of the identified entities that are classified as potential targets for impersonation” features make use of a computer and the computer limitations do not necessarily restrict the claim from reciting an abstract idea as discussed above under Step 2A-Prong 1 of the 35 U.S.C. 101 rejection. Examiner has also considered each and every arguments under Step 2A-Prong 1 and concludes that these arguments are not persuasive. For example, under Step 2A-Prong 1, Examiner considers each and every limitation to determine if the claim recites an abstract idea. In this case, it is determined that the claim recites an abstract idea and the additional limitations of a computer device does not necessarily restrict the claim from reciting an abstract idea. Thus, the claim recites an abstract idea. 
Applicant asserts that “while Applicant respectfully disagrees that the claims are directed to a judicial exception (as originally filed, as previously amended, and as amended herein), Applicant nevertheless submits that they provide a technical solution to a technical problem, and thus integrate the alleged judicial exception into a practical application….To achieve this practical application, independent claim 1 recites technical limitations including "using natural language processing (NLP) techniques to identify entities included in one or more files of the set of Internet web sites" and "determining, using a machine-learning model, a set of the identified entities that are classified as potential targets for impersonation using a transaction service." These limitations recite the use of a technical solution ("using natural language processing ... [and] a machine learning model") to the technical problem of identifying "entities that are classified as potential targets for impersonation using a transaction service" that is outlined in 1) in the portion of paragraph [0027] quoted above……Applicant submits that per Step 2A, Prong 2, the claims provide a technical solution to a technical problem and are thus integrated into a practical application.”
Examiner respectfully disagrees. Under Step 2A Prong 2, Examiner respectfully notes that there is no technology/technical improvement as a result of implementing the abstract idea. As previously discussed, “scanning, by an Internet bot, a set of Internet web sites that includes news sites; using natural language processing (NLP) techniques to identify entities included in one or more files of the set of Internet web sites; determining, using a machine-learning model, a set of the identified entities that are classified as potential targets for impersonation using a transaction service; storing identity information for the set of identified entities in a database of the transaction service; receiving, at a computer system associated with the transaction service, a request to change user profile information associated with a user account of the transaction service; responsive to receiving the request, accessing, by the computer system, the database; and responsive to determining the request matches identity information corresponding to one of the potential targets in the database, placing, by the computer system, one or more restrictions on the request being able to complete in order to reduce a possibility of unintended subsequent transactions being conducted with the user account using the transaction service,” simply amount to the abstract idea of preventing users from making unauthorized user profile updates that match potential targets. There is no computer functionality improvement or technology improvement. The claim does not provide a technical solution to a technical problem. If there is an improvement, it is to the preventing users from making unauthorized user profile updates and not to technology. Furthermore, Examiner notes that it is important to keep in mind that an improvement in the judicial exception itself (e.g., recited fundamental economic principle and practice) is not an improvement in technology (see October 2019 Patent Eligibility Guidance Update (issued October 17, 2019), page 13). Thus, the claim does not integrate the abstract idea into a practical application; and these arguments are not persuasive.
Furthermore, Examiner respectfully notes that there is no improved technology in simply receiving, identifying, scanning, analyzing, extracting, accessing, storing, blocking, restricting, classifying, and updating data (e.g., transaction and identity data). The disclosed invention simply cannot be equated to improvement to technological practices or computers. There is no technical improvement at all. Instead, Applicant recites “scanning, by an Internet bot, a set of Internet web sites that includes news sites…..placing, by the computer system, one or more restrictions on the request being able to complete in order to reduce a possibility of unintended subsequent transactions being conducted with the user account using the transaction service.” This is merely processing data (MPEP 2106.05(d) II) and does not result in computer functionality or technical improvement. Thus, Applicant has simply provided a business method practice of protecting transactional and identification data, and no technical solution or improvement has been disclosed. However, the present claims simply apply an abstract idea using a computer as a tool without offering any improvements to the computer or technology. Thus, these arguments are not persuasive. Hence, Examiner respectfully declines to withdraw the 35 U.S.C. 101 rejection of claims 1-5, 7-15, and 17-22.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED H MUSTAFA whose telephone number is (571) 270-7978.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER KALINOWSKI can be reached on (571) 272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMMED H MUSTAFA/Examiner, Art Unit 3693                                                                                                                                                                                                        

/RAJESH KHATTAR/Primary Examiner, Art Unit 3693